Citation Nr: 1530642	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  09-24 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Travel Board hearing at the RO on August 12, 2010.  The Veteran failed to appear for the hearing and failed to explain his absence.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

In November 2012, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1. The Veteran's current bilateral eye disorder is a refractive error of the eyes.

2. A refractive error of the eyes is not a disease or injury for the purposes of entitlement to VA benefits.


CONCLUSION OF LAW

Service connection for a refractive error of the eyes is precluded by governing regulations. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in August 2007.  The claim was last adjudicated in March 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

Pursuant to a Board remand in November 2012, VA afforded the Veteran an adequate examination and obtained a medical etiological opinion with respect to his claimed eye disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  The Board notes that the examiner did not expressly opine as to the likelihood that the Veteran's refractive error was the result of an in-service superimposed disease or injury and whether current dry eye had its onset in service or is related to service.  Nonetheless, the Board finds there was substantial compliance with the remand directives.  The examiner found no current eye disorder and no permanent negative consequences from an in-service hydraulic injury.  Consequently, there can be no injury or disease to link to service or to superimpose on the refractive error.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

With respect to eye disorders, refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes even if visual acuity decreased in service, as those are not diseases or injuries within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

In this case, the Veteran claims that a bilateral eye disorder, the nature of which he did not specify, was incurred in service, or is secondary to diabetes mellitus, type II.  At the outset, the Board notes that the Veteran is not service-connected for diabetes mellitus, type II.  Accordingly, service connection on a secondary basis is not warranted.

The Veteran's service treatment records show two incidents of eye problems.  First, in October 1966, the Veteran was treated for grease and wax in his eyes.  It was noted to be a mild conjunctival infection, laceration not present, with corneal irritation, and conjunctivitis.  The cornea was clear, however.  The anterior chamber was deep and clear, and the iris and lens were clear.  He was treated with sulfacetamide ophthalmic. Subsequently, in November 1967 the Veteran spilled hydraulic fluid in his eyes and his eyes were rinsed out.  The April 1968 separation examination shows normal eyes with 20/20 vision bilaterally and in an April 1968 report of medical history the Veteran denied "eye trouble."

A January 2008 VA optometry consultation shows an impression of refractive error and dry eye.  A history was noted of the hydraulic splash to the face and that in 2005 a private doctor said the eyes were "OK."  

A January 2013 VA examination report noted the Veteran's history of being hit in the eyes with a hydraulic line in-service, for which ophthalmological treatment was rendered, which included an eye patch.  The examiner found that the Veteran does not have any eye disorders other than congenital or developmental errors of refraction.  The examination revealed normal lids, lashes, conjunctiva, sclera, cornea, anterior chamber, iris, and lens, bilaterally.  The fundus was normal, bilaterally, as were the optic discs, the macula, the vessels, the vitreous, and the periphery.  There was no visual field defect present.  The Veteran was not photophobic at the evaluation.

Uncorrected distance visual acuity was 20/200 bilaterally.  Corrected distance visual acuity was 20/40 or better.  Uncorrected near visual acuity was 10/200 bilaterally.  Corrected near visual acuity was 20/40 or better.  The examiner opined that there was no diabetic eye disease noted, and no permanent negative consequences from the hydraulic injury.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's claimed bilateral eye disability is not warranted.  The preponderance of the evidence shows that the Veteran does not have a current eye disability, other than a refractive error, which is not considered a disease or injury for VA purposes, and provides no basis for service connection.  38 C.F.R. §§ 3.303(c).

Although the Veteran sustained two eye injuries in service, the probative evidence shows that they were isolated with no permanent negative consequences.  The January 2013 VA examination found no eye disorder other than congenital or developmental errors of refraction.  The VA examination is considered to have greater probative weight than the January 2008 VA treatment note which indicated that the Veteran had dry eyes, as the VA examiner was specifically assessing whether the Veteran has a current, diagnosable disease.  The notation in the January 2008 VA treatment note does not clearly indicate whether the Veteran's dry eyes were a disease, or whether they were just a temporary condition.  As the Veteran has no current eye disease or residuals of an eye injury, there is no superimposed disease or injury upon which service connection for the Veteran's refractive error of the eyes can be based.

With respect to the Veteran's lay contentions that he is entitled to service connection for an eye disorder, the Board finds the January 2013 VA medical opinion to be more credible and of higher probative weight than those contentions.  The medical examiner has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran has a current disease or injury of the bilateral eyes, and that refractive error of the eye is due to a superimposed disease or injury to the eyes.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519. 



ORDER

Entitlement to service connection for a bilateral eye disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


